--------------------------------------------------------------------------------



EXHIBIT 10.1
 
SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and Release (“Agreement and Release”) is made by and
between James T. Ryaby, Ph.D. (“Executive”) and OrthoLogic Corp., a Delaware
corporation (the “Company”) as of November 17, 2006. Executive and the Company
mutually desire to sever their employment relationship and, notwithstanding
Section 6(b) of the Employment Agreement between Executive and the Company dated
June 1, 2001, as amended (the “Employment Agreement”), agree as follows:


1.    The Employment Agreement is terminated effective on the date hereof (the
“Separation Date”) and, except as expressly provided herein, Executive shall not
have any further rights thereunder. Executive hereby resigns as Senior Vice
President and Chief Scientific Officer and from each other office and employment
position with the Company effective on the Separation Date.


2.    In connection with this Agreement and Release, the Company and Executive
are simultaneously entering into a Consulting Agreement effective upon the
Separation Date, providing for compensation and other benefits to Executive for
services to be provided thereunder (the “Consulting Agreement”). The Company
shall have no obligation to pay further compensation or other amounts, or
provide any benefits to Executive other than as expressly provided in the
Consulting Agreement, except that the Company shall pay the following to
Executive:


a.    Accrued and unpaid base salary, including accrued and unpaid vacation pay,
under the Employment Agreement through the Separation Date, which shall be paid,
net of required withholding, in accordance with the Company’s normal payroll
practices; and


b.    Within 30 days of the Separation Date, Executive's reasonable documented
out-of-pocket business expenses properly incurred (including receipt of
necessary pre-approvals) prior to the Separation date but not yet reimbursed.


3.    a.    Except as expressly provided herein, Executive hereby releases the
Company, its past and present parent, subsidiary and affiliated corporations or
business entities and its and their past and present directors, officers, agents
and employees, from any and all past and present causes of action, claims,
rights and liabilities, known or unknown, statutory or at common law, arising
out of Executive’s employment or termination of employment with the Company;
provided, that the foregoing release shall not apply to the Company's
obligations under this Agreement or the Consulting Agreement or to the Company's
obligations to indemnify Executive in his capacity as an officer of the Company
pursuant to the Certificate of Incorporation or Bylaws of the Company.


--------------------------------------------------------------------------------


 
b.    By way of example only and without limiting the immediately preceding
paragraph, this release is applicable to any cause of action, right, claim or
liability under any federal, state or local law, regulation, ordinance or order
that regulates the employment relationship and/or employee benefits, including
Title VII of the Civil Rights Act of 1964 as amended, The Age Discrimination in
Employment Act, the Americans with Disabilities Act of 1990 as amended, the
Civil Rights Act of 1991, the Equal Pay Act of 1963, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Family and Medical Leave
Acts, the Arizona Employment Protection Act, any state or federal laws providing
“whistleblower” protection, and any other law relating to employment matters or
prohibiting employment discrimination, claims for breach of express or implied
contract, wrongful or unlawful discharge, breach of the covenant of good faith
and fair dealing, intentional or negligent infliction of emotional distress,
defamation and any other claim in contract or tort, and for attorneys fees.


c.    EXECUTIVE ACKNOWLEDGES, AGREES AND UNDERSTANDS THAT (1) THIS IS A LEGALLY
BINDING GENERAL RELEASE; (2) BY SIGNING THIS AGREEMENT AND RELEASE EXECUTIVE IS
BARRED FROM INSTITUTING A LAWSUIT FOR AGE DISCRIMINATION AS WELL AS THE OTHER
CAUSES OF ACTION SET FORTH ABOVE; (3) EXECUTIVE WAS INFORMED OF HIS RIGHT TO
CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT AND RELEASE; (4) BEFORE
SIGNING THIS AGREEMENT AND RELEASE, EXECUTIVE WAS GIVEN IN EXCESS OF TWENTY-ONE
DAYS TO CONSIDER IF EXECUTIVE SHOULD SIGN THIS AGREEMENT AND RELEASE; AND (5)
EXECUTIVE MAY REVOKE THIS AGREEMENT AND RELEASE WITHIN SEVEN DAYS AFTER SIGNING
IT BY DELIVERING WRITTEN NOTICE THEREOF TO THE PRESIDENT OF THE COMPANY. This
Agreement and Release and Executive’s rights hereunder shall be binding and
effective upon the expiration of such seven day period if Executive does not
revoke this Agreement. By signing this Agreement and Release, Executive hereby
waives the foregoing 21-day period to consider signing this Agreement and
Release.


d.    The foregoing release shall be binding upon Executive, and Executive’s
agents, attorneys, personal representatives, executors, administrators, heirs,
beneficiaries, successors, and assigns.


4.    Except as expressly provided herein, the Company hereby releases Executive
from any and all past and present causes of action, claims, rights and
liabilities actually known to John M. Holliman, III, the Company's Executive
Chairman, or Les Taeger, the Company's Chief Financial Officer, and any causes
of action, claims, rights and liabilities based on negligence, in each case
whether statutory or at common law, arising out of Executive’s employment or
termination of employment with the Company; provided, that the foregoing release
shall not apply to Executive's obligations under this Agreement or the
Consulting Agreement.


5.    Executive hereby reaffirms his continuing obligation to abide by the terms
of the Invention, Confidential Information and Non-Competition Agreement dated
February 9, 1999 between him and the Company (the “IP Assignment Agreement”).


6.    The terms of this Agreement and Release supersede paragraph 6(b) of the
Employment Agreement. The parties acknowledge that certain paragraphs of the
Employment Agreement, by their terms, survive the termination of such agreement,
including, but not limited to, paragraphs 7, 9 and 10.


--------------------------------------------------------------------------------


 
7.    The parties acknowledge and agree that for purposes of the vesting,
exercisability and expiration provisions in Executive's stock options granted
under the Company’s 1987 Stock Option Plan, 1997 Stock Option Plan and 2005
Equity Incentive Plan, Executive shall be deemed to be providing services to the
Company and to be an employee during the term of the Consulting Agreement.


8.    Executive and the Company agree not to disparage the other party, and
Executive agrees not to disparage the Company’s officers, directors, employees,
shareholders and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided that nothing
herein shall be deemed to limit or impair either Executive or the Company from
pursuing any right or remedy alleging a breach by the other party and provided
further that both Executive and the Company shall respond accurately and fully
to any question, inquiry or request for information when required by legal
process.


9.    Consultant shall immediately return any and all things in his possession
or control belonging to the Company, including without limitation, computers,
equipment, files, documents and information (whether in electronic or hard copy
format). The Company shall clean out Executive’s office in the Company’s
facility and return to Executive within 7 days after the Separation Date all
items reasonably determined by the Company to be personal property of Executive.


10.    Within 30 days after the Separation Date, Consultant shall provide to the
Company, in writing, a complete and accurate schedule of all oral contracts or
agreements entered into by Consultant on behalf of the Company which have not
previously been disclosed to the Company, which schedule shall be certified by
Consultant.


11.    This Agreement and Release contains all the promises and understandings
of the parties in respect of the subject matter hereof. There are no other
agreements and understandings in respect of the subject matter hereof except as
set forth herein and in the Consulting Agreement and the IP Assignment
Agreement, and this Agreement and Release may be amended only by a written
agreement signed by the parties.
 
[SIGNATURE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------


 
The parties each acknowledge that they have read this Agreement and Release and
understand and voluntarily agree to its terms.


Company
Executive
   
ORTHOLOGIC CORP.
     
By: /s/ John M. Holliman, III 
/s/ James T. Ryaby, Ph.D.
Name: John M. Holliman, III
James T. Ryaby, Ph.D.
Title: Executive Chairman
     
Date: November 21, 2006
Date: November 21, 2006


 

--------------------------------------------------------------------------------